Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 25, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161118-9(66)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  In re GUARDIANSHIP OF ORTA, Minors.                                                                  Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
  ______________________________________                                                               Megan K. Cavanagh,
                                                                                                                        Justices
  MARIA ORTA,
           Petitioner-Appellee,
                                                                    SC: 161118; 161119
  v                                                                 COA: 346399; 346400
                                                                    Delta PC: 15-021724-GM;
                                                                              15-021725-GM
  LISA KEENEY, Guardian,
             Respondent-Appellant.
  ______________________________________/

          On order of the Chief Justice, the motion of petitioner-appellee to extend the time
  for filing her answer to the application for leave to appeal is GRANTED. The answer will
  be accepted as timely filed if submitted on or before May 4, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 25, 2020

                                                                               Clerk